Smith, J.
(dissenting):
I dissent. The prevailing opinion attaches a greater significance to the answers to questions 3 and 11 than the issues and the facts warrant. The question was not whether the plaintiff could have done his work safely in some other manner than that in which he did do it, but whether the plaintiff under all the facts and circumstances used due care in the manner in which *696he did do it. The jury found the negligence of the defendant to be “improper warning, if any.” Warning of what? Undoubtedly the warning referred to was warning that it was about to bump the string of cars on which plaintiff was working. Plaintiff would not have climbed up on the coupler had he been warned that the defendant was about to bump this string of cars. The prevailing opinion states, “But whether plaintiff was an invitee or merely a licensee he was entitled to rely on the defendant’s rule (if there was such a rule) that grain cars on tracks 2 and 3 would not be moved during inspection hours.” Of course, notwithstanding this rule, plaintiff would not have crawled up on the coupler had he been warned that the string of cars on which he was working was about to be bumped. In the absence of a warning, however, he certainly had a right to expect that the cars would not be bumped. If this string of cars had not been bumped then the way he saw fit to do his work was just as safe as the plan of walking clear around the string of cars; safer, in fact, because the latter method would keep him around the yards longer and the risk involved was no greater than that involved in climbing in and out of the grain cars. The very nature of the work required inspectors to do this. There is hardly a case involving personal injuries where the plaintiff could not have avoided the injury had he taken a different course. That is not the controlling rule, however. The question is, Was his conduct the conduct of an ordinary, reasonable man under the surrounding facts and circumstances? In my opinion, the conduct of plaintiff meets the above requirement and the judgment should be affirmed.
Harvey, J., joins in this dissent.